Citation Nr: 0625145	
Decision Date: 08/16/06    Archive Date: 08/24/06

DOCKET NO.  04-04 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for the residuals of an 
injury of the cervical segment of the spine.

2.  Entitlement to service connection for the residuals of an 
injury, to include a fracture, of the left shoulder/scapula.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1962 to 
November 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), in St. Petersburg, 
Florida, Regional Office (RO).  The claims folder indicates 
that the veteran's claim has been processed by two different 
ROs - that of Cleveland, Ohio, and of St. Petersburg, 
Florida.  This has occurred because the veteran keeps 
residences in both locales.  

A hearing was held in April 2006 before the undersigned 
Veterans Law Judge (VLJ) who was assigned to conduct that 
hearing.  A transcript of that hearing has been prepared and 
included in the claims folder for review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has given testimony before the Board that 
recounts how he "injured" his neck and shoulder while he 
was in service.  Specifically, he claims that he injured both 
his neck and shoulder while he was at boot camp at Lackland 
Air Force Base, and that such an injury occurred when he was 
assaulted by a fellow service member.  The service medical 
records indicate that an injury to the left shoulder and neck 
did occur although the reason for the injury on the medical 
records was listed as wrestling in the barracks.  
Nevertheless, the veteran has asserted that throughout his 
period of active duty he suffered from pains in his shoulder 
and neck.

Following service, the veteran went to work for Sun Oil Co. 
(Sunoco).  Per the veteran, he claims that he was repeatedly 
seen by the Sunoco in-house doctor for pain and discomfort 
caused by both conditions.  He further maintains that as a 
result of the neck injury, he developed spurs in his 
vertebral canal that led to an operation in the late 1990s.  
Although the surgery was somewhat successful, the veteran 
contends that he still suffers from pain and restrictions in 
both the neck and the left shoulder, and as such, he should 
receive compensation benefits therefor.  

The VA has a duty to obtain a medical examination or opinion 
when such examination or opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The record reflects that the veteran has not undergone an 
orthopedic examination of either the cervical segment of the 
spine or of the left shoulder in order to determine whether 
the veteran now suffers from disabilities of both physical 
areas and the etiology of said disorders.  It is the opinion 
of the Board that a thorough and contemporaneous medical 
examination that takes into account the records of prior 
medical treatment so that the decision will be a fully 
informed one should be accomplished in regards to this claim.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). Based upon the 
evidentiary record in the instant case, as discussed above, 
and in light of the applicable provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) [38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005)], it is the 
Board's opinion that such an examination should be afforded 
the veteran before the Board issues a determination on the 
merits of his claim.

Additionally, the veteran, during his hearing before the 
Board, stated that the Sun Oil Co. should have records of 
treatment for the veteran from approximately 1967 until his 
retirement in the late 1990s.  If this is the case, then 
those records may show continuous treatment for both 
disabilities shortly after the veteran left the service until 
more recently.  As these records have not been obtained and 
included in the claims folder, it is the Board's opinion that 
inquiries should be made and those records obtained, if 
possible.  Hence, the claim is also remanded for the purpose 
of obtaining medical documents that may shed additional light 
on the veteran's current disabilities.  

Moreover, the VA has been given notice that the veteran is 
receiving benefits from the Social Security Administration 
(SSA).  These records, and specifically the medical records 
on which a medical claim may stem therefrom, have not been 
obtained and included in the claims folder for review.  Since 
these records could have a direct effect on the veteran's 
claim, any SSA records should be obtained and associated in 
the claims folder.  See Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992) (VA has a duty to attempt to secure all 
records of the SSA regarding the veteran's determination of 
unemployability for SSA purposes).

Once those records have been obtained and reviewed by the RO, 
the RO has a duty to notify a claimant of information or lay 
or medical evidence, in addition to the SSA records, is 
necessary to substantiate a claim and to indicate what 
portion of the information or evidence is to be provided by 
the claimant and what part the Secretary will attempt to 
obtain.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005).  
Since the RO/AMC has not had the opportunity to provide this 
information, the claim must be returned to the RO/AMC for 
additional processing.  That is, the veteran should be told 
what information or evidence is needed to substantiate his 
claim in light of all the documents that are being obtained 
by means of this remand.

Accordingly, the case is REMANDED to the RO/AMC for the 
following actions:

1.  The RO/AMC should obtain copies of 
all medical records relating to the 
veteran from the Sun Oil Co. (Sunoco) 
from 1967 to the present.  The company 
may be contacted at Sunoco, Inc., 1735 
Market Street, Suite LL, Philadelphia, 
Pennsylvania, 19103-7583.  The veteran 
should be asked to furnish signed 
authorizations for release to the VA of 
private medical records.  Copies of the 
medical records from all sources should 
then be requested. All records obtained 
should be added to the claims folder.  If 
requests for any records from the Sun Oil 
Co. are not successful, the RO/AMC should 
inform the veteran of the nonresponse so 
that he will have an opportunity to 
obtain and submit the records himself, in 
keeping with his responsibility to submit 
evidence in support of his claim.  38 CFR 
§ 3.159 (2005).

2.  The RO/AMC should obtain from Social 
Security Administration the records 
pertinent to any disability claim as well 
as the medical records relied upon for 
that determination.  Only those records 
that are not already included in the 
claims folder should be requested. All 
records obtained should be added to the 
claims folder.

3.  Only after all of the above requested 
records have been obtained and included 
in the claims folder, The RO/AMC should 
schedule the veteran for a VA 
examination, by an appropriate 
specialist, to evaluate his claimed neck 
and shoulder disabilities.  The claims 
folder and this remand are to be made 
available to the examiner before the 
examination, and the examiner is asked to 
indicate that he or she has reviewed the 
claims folder.

The examiner is asked to express an 
opinion concerning whether the veteran 
suffers from disabilities involving the 
neck and left shoulder, and, if so, the 
etiology of the claimed disorders.  For 
each disability, the examiner is asked to 
state whether it is at least as likely as 
not that any such disorder is related to 
any in-service disease or injury, 
including the injury noted in the 
veteran's service medical records.  If 
this matter cannot be medically 
determined without resort to mere 
conjuncture, this should be commented on 
by the examiner in the respective report.

The examiner must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
examiner's conclusions.  If further 
testing or examination by specialists is 
required to evaluate the disabilities of 
the neck and shoulder, such testing or 
examination is to be done before 
completion of the examination report.

The results proffered by the examiner 
must reference the complete claims 
folders and any inconsistent past 
diagnoses given.  Also, it is requested 
that the results of the examination be 
typed or otherwise recorded in a legible 
manner for review purposes.

4.  The RO/AMC should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

Thereafter, the RO/AMC should readjudicate the claims.  If 
the benefits sought on appeal remain denied, the appellant 
and the appellant's representative should be provided a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the claim for benefits, to include a summary 
of the evidence and applicable law and regulations considered 
pertinent to the issues currently on appeal.  An appropriate 
period of time should be allowed for response.  Thereafter, 
the case should be returned to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.

The purpose of the examinations requested in this remand is 
to obtain information or evidence (or both), which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (2005) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


